Citation Nr: 0827794	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1973 to August 1976.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal of a November 2002 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2006 the case 
was remanded for further development.

In July 2002 correspondence the veteran raised a nonspecific 
claim of clear and unmistakable error (CUE) in the denial of 
service connection for a back disability.  [He did not 
specify whether the alleged error was by the RO or in the 
last prior final decision, by the Board, which subsumed prior 
rating decisions in the matter.]  The RO included a 
discussion of CUE in the statement of the case.  
Significantly, the matter before the Board at this time is 
whether new and material evidence has been received to reopen 
the claim.  If the veteran seeks to reverse the prior Board 
decision denying service connection for a back disability 
based on an allegation of CUE in that decision, he is advised 
that he must do so by Motion directly to the Board in 
specified form.  


FINDINGS OF FACT

1.  A final August 1988 Board decision denied the veteran's 
claim of service connection for a low back disability based 
essentially on findings that such disability pre-existed, and 
was not aggravated by, his service.

2.  Evidence received since the August 1988 Board decision 
does not tend to show either that the low back disability did 
not pre-exist service or that it was aggravated by service; 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for low back 
disability; and does not raise a reasonable possibility of 
substantiating the claim.



CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a low back disability may not 
be reopened.  38 U.S.C.A. § 5108, 7104 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Pursuant to the August 2006 Board Remand, letters in 
September 2006 and August 2007 advised the veteran of the 
bases for the denial of the underlying claim, advised him 
that new and material evidence was required to reopen the 
claim, and advised him of what the evidence needed to show in 
order for the claim to be reopened.  Furthermore, he was 
advised of the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  This notice was in substantial compliance with the 
mandates of the U.S. Court of Appeals for Veterans Claims 
(Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Given that the claim to reopen is being denied, whether or 
not the veteran received timely notice regarding the ratings 
of a low back disability and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) is 
moot.  Notably, post-remand letters provided such notice.

Regarding VA's duty to assist, all pertinent evidence that 
has been identified by the veteran is associated with the 
claims file (Significantly, he indicated in his August 2007 
response to VCAA notice that he had additional evidence to 
submit; nearly a year has passed, and no additional evidence 
was received).  Notably, the duty to assist by arranging for 
a VA examination or obtaining a medical opinion does not 
attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  The VCAA left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA 
are fully applicable to the claim.  38 U.S.C.A. § 5103A(f) 
(West 2002); see also Paralyzed Veterans of America, et. al., 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that VA has met its 
assistance obligations in this case.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Board August 1988 decision by the Board is final based on 
the evidence of record at the time.  38 U.S.C.A. § 7104.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since the claim to reopen was filed after August 29, 2001, 
the current regulatory definition of the new and material 
evidence under 38 C.F.R. § 3.156(a) applies.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence already of record 
when the last final denial of the claim was made, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of reopening a claim 
the credibility of newly received evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An August 1988 Board decision denied service connection for a 
low back disability on the bases that such disability pre-
existed, and was not aggravated by, the veteran's service.  
The evidence of record at the time of the August 1990 Board 
decision consisted essentially of the veteran's service 
medical records, which included several records noting low 
back complaints.  December 1973 and February 1974 records 
show that the veteran reported that he was involved in a pre-
service motor vehicle accident which resulted in back pain.  
March and April 1975 records note the veteran's injury in 
service, and that he was on limited duty status for two 
weeks.  A service separation examination report notes normal 
spine evaluation.  Postservice private records were also of 
record, and included a November 1986 report that shows the 
veteran was seen for low back problems stemming from an 
injury sustained 3 weeks prior while lifting a sofa.  

Evidence received since the August 1988 Board decision 
consists essentially of August 1987 to March 2006 dated 
treatment reports from Dr. K. showing continuing treatment 
for chronic back pain; an April 2003 VA examination which 
notes that the veteran's current back complaints were not 
related to his back injury in service; an April 2007 report 
noting normal EMG/NCS; and statements from the veteran.

As the claim was previously denied because the Board found 
that low back disability pre-existed, and was not aggravated 
by, service, for additional evidence received to be new and 
material, it must relate to these unestablished facts, i.e., 
it must tend to show either that a low back disability did 
not pre-exist service or that such disability increased in 
severity during (was aggravated by) service.  The treatment 
records, the EMG report, and the statements submitted are new 
to the extent that they were not previously of record or 
considered by the Board in August 1988.  However, they are 
not material evidence as they do not bear directly and 
substantially upon the matter under consideration.  They do 
not tend to show either that the veteran's low back 
disability did not pre-exist service or that it was 
aggravated by (increased in severity during) service; they do 
not include any competent (medical opinion) evidence 
suggesting his low back disability increased in severity 
during service.  In fact, no additional evidence received 
since the August 1988 Board decision relates to the 
unestablished facts needed to substantiate the service 
connection claim, i.e., that the low back disability either 
did not pre-exist service, or that it increased in severity 
during (and was aggravated by) service.  Consequently, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claim, and is not material.  


ORDER

The appeal to reopen a claim of service connection for a low 
back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


